Per Curiam.

Respondent was admitted to practice in the First Department on April 11, 1932.
On October 4, 1962 respondent was admonished for the conversion of funds belonging to a client representing the proceeds of a claim for personal injuries. Respondent made restitution thereon after issuing his check to the client which was returned on two occasions for insufficient funds.
Respondent has converted escrow funds in the total amount of $1,993.80. There is outstanding an unsatisfied judgment thereon against respondent in the sum of $2,197.20.
Respondent has ignored requests of petitioner’s Committee on Grievances for explanations concerning four complaints involving conversion of escrow and client’s funds and failure to prosecute matters in which he was retained.
Responde:: t failed to appear before the Referee on the hearing of the charges herein and failed to oppose the motion to confirm the Referee’s report. The record sustains the findings of the Referee and the motion to confirm his report should be granted.
Respondent’s conduct demonstrates he is no longer qualified to remain a member of the legal profession and that he is indifferent to the consequences of his misconduct. Under the *384circumstances respondent should be disbarred. (Matter of Bennett, 16 A D 2d 129; Matter of Schner, 5 A D 2d 599.)
Botein, P. J., Babin, McNally, Eager and Stetjer, JJ., concur.
Respondent disbarred.